Cite as 2015 Ark. App. 341

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-12-950


THOMAS RAINEY                                     Opinion Delivered   May 27, 2015
                               APPELLANT
                                                  APPEAL FROM THE DALLAS
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-26-4]

                                                  HONORABLE DAVID S. CLINGER,
STATE OF ARKANSAS                                 JUDGE
                                 APPELLEE
                                                  REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED



                               BART F. VIRDEN, Judge

       A Dallas County jury found appellant Thomas Rainey guilty of possession of cocaine

with intent to deliver and possession of drug paraphernalia. He was sentenced as a habitual

offender to an aggregate term of forty years’ imprisonment. On appeal, he argues that (1) the

trial court erred in denying his motions to suppress physical evidence and an incriminating

statement, (2) the confidential informant’s “legal status” in providing information to officers

was relevant to determining whether they had probable cause to stop the vehicle in which

he was a passenger, and (3) he was denied his right to confront the confidential informant.

We cannot reach the merits of Rainey’s arguments at this time; we remand to settle and

supplement the record and order rebriefing due to deficiencies in Rainey’s abstract and

addendum.
                                  Cite as 2015 Ark. App. 341

                                          I. Addendum

       Arkansas Supreme Court Rule 4-2(a)(8)(A) (2014) provides that the addendum must

include, among other things, the pleadings, all motions concerning the order, jury verdict

forms, the order from which the appeal is taken, all notices of appeal, any postjudgment

motion that may have tolled the time for appeal, any motion to extend or order extending

the time for filing the record on appeal, and any other pleading or document in the record

that is essential for the appellate court to confirm its jurisdiction, to understand the case, and

to decide the issues on appeal.

       The only notice of appeal in Rainey’s addendum is an amended notice of appeal

indicating that he is appealing from a sentencing order entered June 1, 2012; an amended

sentencing order entered June 6, 2012; and an order regarding posttrial motions, along with

a second amended sentencing order, both of which were entered July 11, 2012. It does not

appear as though Rainey’s arguments on appeal pertain to the trial court’s order denying his

motion for new trial and motion to set aside the verdict; neither of these motions is in the

record, yet they are relevant to the timeliness of his amended notice of appeal and are

therefore necessary for this court to determine its jurisdiction. We remand to settle and

supplement the record with the original notice of appeal and the posttrial motions.

       Counsel acknowledges that her addendum is missing other necessary documents,

including the felony information, amended and second amended felony information, motion

to suppress a statement, motion to suppress evidence, order denying motions to suppress, and

the verdict forms. This is not an exhaustive list, and we urge counsel to ensure that no other


                                                2
                                  Cite as 2015 Ark. App. 341

deficiency exists. We order the record to be settled and supplemented with all omitted

material necessary to comprise a complete and accurate record on appeal. The certified

record must be filed within thirty days of this opinion.

                                            II. Abstract

         All material parts of all hearing transcripts must be abstracted. Ark. Sup. Ct. R. 4-

2(a)(5)(A). Information in a transcript is material if the information is essential for the

appellate court to confirm its jurisdiction, to understand the case, and to decide the issues on

appeal. Ark. Sup. Ct. R. 4-2(a)(5). It is well settled that an appellant must raise an argument

below and obtain a ruling to preserve the issue for appellate review. Miller v. State, 2015 Ark.

App. 117, ___ S.W.3d ___. We encourage counsel to ensure that her arguments on each

point of appeal, along with the trial court’s rulings, appear in the abstract.

                                           III. Conclusion

         After the certified record has been filed, Rainey will have fifteen days within which

to file a substituted abstract, addendum, and brief correcting any deficiencies. Ark. Sup. Ct.

R. 4-2(b)(3). We encourage counsel to carefully examine the record and review our rules

before resubmitting her brief. Once Rainey’s substituted brief has been filed, the State will

be afforded an opportunity to revise or supplement its brief in the time prescribed by the

clerk.

         Remanded to settle and supplement the record; rebriefing ordered.

         GLADWIN , C.J., and HIXSON , J., agree.

         Teresa Bloodman, for appellant.

         Leslie Rutledge, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.

                                                 3